Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 24 March 2022 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner except where lined through.  An English translation of the lined through document was not provided.  See attached copy of PTO-1449.

Status of Application
2.	The instant application is a continuation of Application 15/542091 (currently abandoned) filed 7 July 2017, which is a national stage entry of PCT/EP2016/050749 filed 15 January 2016.  Claims 1-6 are currently pending and examined on the merits within. 

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Barella et al. (U.S. Patent Application Publication No. 2006/0069151) in view of Hernandez et al. (WO2010/057811).
	Barella et al. teach a novel use of lycopene for treatment of non-cancerous symptoms and/or pathologies associated with androgen signaling.  See paragraph [0001].  Examples of pathologies which are associated with androgen signaling include polycystic ovary syndrome and ovarian hyperstimulation syndrome.  See paragraph [0052].  In the preferred embodiment, lycopene is used in combination with vitamin E and vitamin C.  See paragraph [0008].  Lycopene is administered to humans, pets or farm animals including birds and fish.  See paragraph [0054].  Lycopene is administered in combination with 0.2 to 30 mg/kg Vitamin C per day and 0.01 to 15 mg/kg Vitamin E per day.  See paragraph [0055]. The combination of lycopene, Vitamin C, and Vitamin E may be further administered with 0.1 ng/kg to 10µg/kg 25-hydroxyvitamin D3.  See paragraph [0056]. The composition can additionally comprise Vitamin D.  See paragraph [0056].
	Barella et al. do not teach canthaxanthin.  
	Hernandez et al. teach the use of canthaxanthin and 25-hydroxyvitamin D3 for improving breeder hatchability and fertility and lowering embryo mortality in poultry. See abstract.  The inventive ingredients can be added as a formulated powder to a premix containing other minerals, vitamins, amino acids and trace elements, which is added to regular animal food.  See page 3, lines 6-10.  It is also advantageous for the composition to comprise Vitamin E and selenium.  See page 3, line 19-22.  The composition comprises from about 10 to 100 µg/kg of 25-hydroxyvitamin D3 and 2 to 100 ppm of canthaxanthin.  See claim 4. 
	It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to add canthaxanthin to the composition of Barella et al. to improve breeder hatchability and fertility and lower embryo mortality in poultry as taught by Hernandez et al.  There would have been a reasonable expectation of success since Hernandez et al. specifically teach an effective combination of 25-OH D3 with canthaxanthin, Vitamin E, and selenium for promoting ovarian health while Barella et al. teach the combination of 25-OH D3, Vitamin E and Vitamin C for treatment of polycystic ovary syndrome which results in infertility.  It is noted that promoting ovarian health is an intended use of the composition. The prior art of Barella et al. and Hernandez et al. are directed to treating ovarian health instead of a mineral deficiency and thus read on supra-physiological dose.     

5.	Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez (U.S. Patent Application Publication No. 2003/0125229) in view of Barella et al. (U.S. Patent Application Publication No. 2006/0069151) and Hernandez et al. (WO2010/057811). 
	Rodriquez et al. teach compositions and methods for preventing the development of epithelial ovarian cancer by administering compounds in an amount capable of increasing TGF-β expression in ovarian epithelium.  See abstract. The prior art reports the various therapeutic activities of Vitamin D and its analogues in retarding tumor growth.  See paragraph [0019]. The term vitamin D compound includes 25-hydroxyvitamin D3.  See paragraph [0155]. Example 10 addresses the effect of administration of Vitamin D on human ovarian epithelial cells, resulting in a significant increase in apoptosis in human ovarian epithelial cells. Comparison was completed on a chicken ovarian cancer model.  See Example 13.    
	Rodriquez et al. do not teach Vitamin C, Vitamin E or canthaxanthin.  
	Barella et al. teach a novel use of lycopene for treatment of non-cancerous symptoms and/or pathologies associated with androgen signaling.  See paragraph [0001].  Examples of pathologies which are associated with androgen signaling include polycystic ovary syndrome and ovarian hyperstimulation syndrome.  See paragraph [0052].  In the preferred embodiment, lycopene is used in combination with vitamin E and vitamin C.  See paragraph [0008].  Lycopene is administered to humans, pets or farm animals including birds and fish.  See paragraph [0054].  Lycopene is administered in combination with 0.2 to 30 mg/kg Vitamin C per day and 0.01 to 15 mg/kg Vitamin E per day.  See paragraph [0055]. The combination of lycopene, Vitamin C, and Vitamin E may be further administered with 0.1 ng/kg to 10µg/kg 25-hydroxyvitamin D3.  See paragraph [0056]. The composition can additionally comprise Vitamin D.  See paragraph [0056]. 
	Hernandez et al. teach the use of canthaxanthin and 25-hydroxyvitamin D3 for improving breeder hatchability and fertility and lowering embryo mortality in poultry. See abstract.  The inventive ingredients can be added as a formulated powder to a premix containing other minerals, vitamins, amino acids and trace elements, which is added to regular animal food.  See page 3, lines 6-10.  It is also advantageous for the composition to comprise Vitamin E and selenium.  See page 3, line 19-22.  The composition comprises from about 10 to 100 µg/kg of 25-hydroxyvitamin D3 and 2 to 100 ppm of canthaxanthin.  See claim 4.  Since the premix is added to animal feed it would have been obvious to administer the feed ad libitum.
	It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to add canthaxanthin to the composition of Barella et al. to treat ovarian cancer as taught by Rodriguez et al.  There would have been a reasonable expectation of success since Hernandez et al. specifically teach an effective combination of 25-OH D3 with canthaxanthin, Vitamin E, and selenium for promoting ovarian health while Barella et al. teach the combination of 25-OH D3, Vitamin E and Vitamin C for treatment of polycystic ovary syndrome which results in infertility. The prior art of Barella et al. and Hernandez et al. are directed to treating ovarian health instead of a mineral deficiency and thus read on supra-physiological dose.     

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7.	Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,668,088. 
	Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and U.S. Patent No. 10,668,088 are directed to compositions comprising 25-hydroxy vitamin D, vitamin C, vitamin E and canthaxanthin.  The only difference lies in the intended patient population, i.e., humans versus poultry.  However the specification of U.S. Patent No. 10,668,088 states that the animal model for female ovarian disease is poultry.  See column 1, lines 35-42.  Thus the two are not patentably distinct.  

8.	Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,517,316.
	Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and U.S. Patent No. 10,517,316 are directed to compositions comprising 25-hydroxy vitamin D, vitamin C, vitamin E and canthaxanthin.  The only difference lies in the intended patient population, i.e., poultry versus cows.  However the specification of U.S. Patent No. 10,517,316 discusses cows and poultry regarding ovarian health and the claimed composition.  See column 3, lines 1-7. Thus the two are not patentably distinct.  

9.	Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,863,756.
	Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and U.S. Patent No. 10,863,756 are directed to compositions comprising 25-hydroxy vitamin D, vitamin C, vitamin E and canthaxanthin.  The only difference lies in the intended effect, i.e., controlling obesity versus ovarian health.  However, the specification of U.S. Patent No. 10,863,756 states that obese poultry can suffer from many adverse conditions including ovarian and cardiovascular related diseases.  See column 1. Thus the two are not patentably distinct.  

10.	Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-10 of copending Application No. 15/542509 (reference application). 
	Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and Application No. 15/542509 are directed to compositions comprising 25-hydroxy vitamin D, vitamin C, vitamin E and canthaxanthin.  The only difference lies in the intended effect, ovarian health versus ameliorating a decrease in 17β-estradiol levels.   However, the specification of Application No. 15/542509 correlates ovarian dysfunction and estradiol levels. See page 2. Thus the two are not patentably distinct.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Correspondence
11.	No claims are allowed at this time.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WORSHAM whose telephone number is (571)270-7434.  The examiner can normally be reached on Monday-Friday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSICA WORSHAM/Primary Examiner, Art Unit 1615